DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.
Election/Restrictions
Claim 2 remains withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (US 20180238929 A1, hereinafter Isobe) in view of Schenk (US 20040183149 A1), Jia et al. (US 20140345380 A1, hereinafter Jia) and Lin et al. (US 20090031809 A1, hereinafter Lin et al).
As to claim 1, Isobe teaches a device (the Examiner relies on the embodiment of fig. 24), comprising: 
a device wafer 32 that defines a horizontal plane (X-Y plane);
a mobile rotor 32TD, 32CD, 32BD (fig. 24) in the horizontal device plane and which comprises a first rotor measurement region 32TD (fig. 24) made of silicon (see ¶80 and fig. 3; the Examiner additionally notes that the rotor regions 32TD, 32CD, 32BD are separated by vertical hollow trenches 32mART, 32mALT, 32mARB); 
a fixed stator (comprising cap material 11 and at least electrodes 12TR, 12TL, 12BR, and 12BL – see at least fig. 2 and fig. 23) which is adjacent to the rotor and comprises a first stator measurement region 12TR (¶62; the Examiner additionally notes that ¶63 teaches that the springs 33T1, 33T2, 33B1 and 33B2 are torsion springs, meaning that the rotor 32 is a see-saw proof mass; it is also noted that ¶114 teaches that rotor region 32CD is grounded).
Isobe does not teach that the device is a microelectromechanical device,
wherein the mobile rotor comprises a rotor stopper region made of silicon,
wherein the fixed stator comprises a stator stopper region,
wherein the rotor stopper region is separated from the stator stopper region by a stopper gap, and
wherein the mobile rotor also comprises a vertical first rotor isolation region in a vertical direction, wherein the vertical direction is perpendicular to the device plane, and the first rotor isolation region is made of an insulating material which connects the first rotor measurement region mechanically to the rotor stopper region and isolates the first rotor measurement region electrically from the rotor stopper region,
and wherein the rotor stopper region and the stator stopper region are set to the same potential.
Schenk teaches a micromechanical accelerometer (title; ¶81) comprising multiple rotor regions 2a-2d separated by vertical isolation trenches 34, wherein all the vertical isolation trenches (e.g. 32, 34, 62) are filled with insulation material (¶60 and ¶76; ¶76 additionally teaches that the insulation material in the trenches provides a mechanically rigid connection between the parts being electrically isolated from each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Isobe to be a micromechanical device and to fill the isolation trenches with insulation material as taught by Schenk so as to minimize the size of the device, to increase the mechanical strength of the device to make it more durable, and to even further suppress noise from unwanted deformation (see ¶85 of Isobe).
Jia teaches a microelectromechanical device (abstract) in the form of a see-saw accelerometer comprising a rotor 160 (fig. 1) comprising a rotor stopper region 195 (and another rotor stopper region 190) made of silicon (see the last sentence of ¶20),
a fixed stator 110, 120, 130, 135, 140, 145 (fig. 1) comprising a stator stopper region 145 (and another stator stopper region 140),
wherein the rotor stopper region 195 is separated from the stator stopper region 145 by a stopper gap (the space between elements 145, 195 in fig. 1; Jia also teaches structures 510, 520, 530 for recovering from a stiction event as taught in fig. 8 and ¶28, ¶37; it is noted that Jia is silent as to the potential to which stopper regions 140, 145 are set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Isobe as modified to have rotor stopper regions and stator stopper regions, as well as structures for recovering from a stiction event as taught by Jia so as to reduce the likelihood of stiction and/or recover from stiction if it occurs.
Isobe as modified still does not teach wherein the rotor stopper region and the stator stopper region are set to the same potential (however, Isobe does teach in ¶114 that rotor region 32CD is set to ground, meaning Jia’s rotor stopper regions 190, 195 are set to ground when applied to Isobe).
Lin teaches a see-saw style accelerometer (fig. 4) comprising rotor stopper regions 94, 96 on the rotor 66 and stator stopper regions 98, 100 set to the same potential as the rotor stopper regions (¶22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Isobe as modified such that the stator stopper regions are set to the same potential as the rotor stopper regions as taught by Lin since Jia is silent as to the potential that the stator stopper regions are set to while Lin provides an appropriate way to set the potential for the stator stopper regions for the predictable result that over-travel of the rotor is still successfully prevented (¶6 of Jia).
Isobe as modified teaches wherein the mobile rotor also comprises a vertical first rotor isolation region (the insulation material from Schenk that fills Isobe’s vertical trenches 32mART, 32mALT in fig. 24) in a vertical direction Z (see fig. 24 of Isobe), wherein the vertical direction is perpendicular to the device plane (X-Y plane in Isobe’s fig. 24), and the first rotor isolation region is made of an insulating material (¶60 and ¶76 of Schenk) which connects the first rotor measurement region 32TD (Isobe) mechanically to the rotor stopper region 32CD (of Isobe; fig. 24 of Isobe shows that portion 32CD occupies the central region of the rotor 32TD, 32CD, 32BD, and as shown in fig. 5 of Jia, Jia’s stopper elements 190, 195 are positioned along the centerline of the rotor 160, meaning that Jia’s stoppers 190, 195 are positioned on element 32CD of Isobe) and isolates the first rotor measurement region electrically from the rotor stopper region (due to the fact that the insulating material of Schenk is an insulator as previously described),
wherein the rotor stopper region and the stator stopper region are set to the same potential (Isobe teaches in ¶114 that rotor region 32CD is set to ground, meaning Jia’s rotor stopper regions 190, 195 are set to ground when applied to Isobe; ¶22 of Lin teaches that the stator stopper regions are set to the same potential as the rotor stopper regions; in the modified Isobe, this means that the stator stopper regions are set to ground).
Response to Arguments
Applicant’s arguments filed 4/12/22 on pgs. 7-9 regarding the new limitations “wherein the rotor stopper region and the stator stopper region are set to the same potential” are moot in view of the new ground(s) for rejection.

Applicant's remaining arguments filed 4/12/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 10 that “A person of ordinary skill in the art would not use one side of the rotor in Isobe or Schenk for any other purpose because that would entirely remove the corresponding measurement function from the device and make the device much worse. A person of ordinary skill in the art would also not simultaneously use one side of the rotor for both measurement and stopper purposes, because the measurement function would be badly disturbed if the rotor makes contact with the stator. It is a basic principle of MEMS design that stopper regions, where first contact occurs if the movement of the rotor exceeds a certain threshold, should be distant from active measurement regions to avoid disturbances. A person of ordinary skill in the art would follow that principle also if a stopper needed to implemented in the Isobe or Schenk devices.” The Examiner notes that the phrase “any other purpose” in Applicant’s argument refers to the stopper function from Jia being added to Isobe. 
Applicant’s argument that such a modification would render Isobe or Schenk inoperable is not persuasive because Jia clearly shows how such a device is operable. For example, ¶19 of Jia teaches that an insulator 150 insulates stator stopper regions 140, 145 from stator measurement regions 130, 135 so as not to interfere with the functions of the stator measurement regions. Applicant’s argument that stopper regions should distant from active measurement regions is not persuasive at least because Jia’s stopper regions 140, 145, 190, 195 are distant from the measurement regions 130, 135, 180, 185 as broadly argued by Applicant and because Jia has insulation material 150 to isolate the stator stopper regions from the stator measurement regions. Therefore, Applicant’s argument that Isobe and Schenk would be rendered inoperable is not persuasive because Jia shows how a device can operate when the rotor has a stopper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853        

/JILL E CULLER/           Primary Examiner, Art Unit 2853